                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

CITY NATIONAL ROCHDALE                         §
FIXED INCOME OPPORTUNITIES                     §
(IRELAND) LIMITED,                             §
                                               §
                  Plaintiff,                   §
                                               §
       v.                                      §    Case No. 3: 17 -CV -2067 -S (BT)
                                               §
AMERICAN GENERAL LIFE                          §
INSURANCE COMPANY.,                            §
                                               §
                  Defendant.                   §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated September 13, 2018. The Court has

reviewed the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.



       SO ORDERED, this         3'd~ofSeptember, 2018.


                                     KAREN OREN SCHOLER
                                     UNITED STATES DISTRICT JUDGE




                                             -I -
